Citation Nr: 0822161	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right tibial stress reaction.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the veteran's claims.  The veteran testified at 
a hearing in May 2007 before the undersigned Veterans Law 
Judge.  The appeal was remanded for additional development in 
September 2007.


FINDINGS OF FACT

1.  Residuals of a right tibial stress reaction are not shown 
to be related to service or an event of service origin.

2.  A January 2002 decision which denied the veteran's claim 
of entitlement to service connection for a back disorder was 
a final decision.

3.  The veteran submitted new evidence of treatment and 
current level of disability for a low back disorder, but it 
is not related to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Residuals of a right tibial stress reaction were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2007).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for a mental disorder has 
not been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to service connection for 
residuals of a tibia stress reaction in service.  He also 
contends he has submitted new and material evidence 
sufficient to reopen a claim of service connection for a low 
back disorder.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
a claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all notice elements as they apply to the issue of 
service connection and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate a service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for full 
and fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date. the claim was again 
adjudicated.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues 
on appeal.

With respect to the Kent requirements, in October 2007, the 
RO provided the veteran with notice of what constitutes new 
and material evidence and of the reasons his claim was 
previously denied.  The claim was readjudicated after this 
notice was sent.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).



2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded a VA medical examination for his tibia claim in 
February 2008 and for his low back disorder claim in March 
2001.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Residuals of Tibia Stress Reaction

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran injured his knee and tibia in service, when 
jumping from a truck.  A December 1989 bone scan showed that 
the proximal right tibia was abnormal.  The veteran was 
discharged from service in February 1990 due to medial 
meniscus degeneration with a secondary right tibial stress 
reaction.

The first medical evidence of record relating t the tibia is 
a March 2000 magnetic resonance imaging (MRI) report which 
showed signal alteration at the medial aspect of the tibia.  
In February 2003, an examiner noted that there was minimal if 
any anterior translation of the tibia relative to femur 
anterior drawer testing.  The veteran attended a VA 
examination for his knee in March 2004.  An MRI showed 
irregularity involving the tibia.  In May 2005, the veteran 
was diagnosed with a resolved right proximal tibia stress 
fracture, but this diagnosis was based only on the veteran's 
report of a previous stress fracture.  There is no medical 
evidence of a fracture, but there is evidence of a stress 
reaction.

At a May 2007 hearing, the veteran said that he could not 
distinguish his knee problems from his tibia problems.  When 
asked about his tibia specifically, he reported that it was 
"loose," hurt, and was often sprained.  When told he was 
discussing his knee, and not his tibia, he said he has pain 
in his shin up to his knee when his knee slips out.

The veteran attended a VA examination for his knee in 
February 2008.  Radiologic examination was negative for any 
tibia abnormalities, and an MRI showed a normal tibia.  The 
examiner diagnosed no evidence of a residual tibial stress 
reaction.  The examiner attributed the veteran's right knee 
and leg pain to the right medial meniscus tear.  This opinion 
was based on the veteran complaining of pain in the medial 
aspect of his knee, while the December 1989 bone scan showed 
his tibial stress reaction was on the posterior lateral 
aspect of the proximal right tibia, which is the opposite 
side of the leg from where the veteran's complaints are.

As for the abnormalities noted on MRIs done in March 2000 and 
March 2004, to the extent that the veteran is shown to have 
any disorder related to his right tibia, such evidence is 
reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be a nexus to active service.
 
Nowhere in the evidence of record is there found any clinical 
notation suggesting that a current tibia disorder is in any 
way linked to any incident of his active service.  There is 
no competent medical opinion of record that provides an 
etiologic link.  In fact, the February 2008 VA examiner 
actually attributed the veteran's right knee and leg pain to 
the right medial meniscus tear, not to any sort of 
abnormality of the tibia, based on the veteran complaints of 
pain on the opposite side of the leg from where he injured 
his tibia in service.  This opinion is evidence against the 
veteran's claim.

The only evidence in support of a medical nexus are the 
veteran's own statements.  The veteran is certainly competent 
to testify as to his own symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  However, the Board notes that the 
statements of the veteran and his representative to the 
effect that any right tibia disorder is causally connected to 
his active service are not probative as there is no evidence 
in the record that he has any medical knowledge or expertise 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In fact, at the veteran's May 2007 hearing, 
he was unable to distinguish his tibia problems from his knee 
problems and admitted as much.

There is also no medical evidence of record to establish that 
the veteran experienced tibia problems from the time of his 
discharge in 1990 until 2000, when an MRI showed 
abnormalities.  This absence of complaints of or treatment 
for right tibia problems constitutes negative evidence 
tending to disprove the assertion that any current tibia 
disorder is related to service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and 'negative' 
evidence).  The lack of any evidence of symptoms suggestive 
of a tibia disorder until 2000, ten years after discharge, is 
evidence which tends to show that the current right tibia 
disorder was not incurred in service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that any current right tibia disorder 
the veteran may have is not related to his active service.  
The preponderance of the evidence is against the veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for service connection for residuals of a right 
tibial stress reaction is denied.

Back Disorder

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.  "New 
evidence" means existing evidence not previously submitted to 
agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for a back 
disorder was originally denied in a January 2002 rating 
decision.  The veteran filed a notice of disagreement with 
that decision in November 2002 and a statement of the case 
was issued in January 2003.  The veteran did not file a 
substantive appeal and the decision became final.  In July 
2003, the veteran filed to reopen the claim.  An August 2003 
rating decision found there was not new and material evidence 
sufficient to reopen the claim.  In February 2005, the 
veteran again filed to reopen the claim.  A June 2005 rating 
decision, from which this appeal originates, found there was 
no new and material evidence sufficient to reopen the claim.  
The veteran also attended a VA examination in March 2001, 
wherein the examiner concluded that the back disorder was not 
proximately due to the service-connected right knee 
disability and was instead related to the veteran's work 
activities at the U.S. Postal Service.

The veteran has submitted various records showing treatment 
and current level of disability.  These records include an 
MRI report from March 2001 which shows a normal lumbosacral 
spine, an April 2000 treatment note showing he hurt his back 
at his job for the U.S. Postal Service, a May 2001 notation 
that the veteran injured his back at his job, a March 2002 
MRI suggesting disc herniation at L4-5, a September 2002 
electromyogram, a February 2003 examination showing 
spondylosis, a March 2004 notation wherein the veteran said 
he was being told to lie about injuring his back at work, and 
a December 2005 MRI showing disc space narrowing.  The 
veteran also submitted duplicates of his service medical 
records.

The evidence of treatment and currently level of disability, 
while new, does not relate to a fact not previously 
established.  It does not show a relationship to service.  It 
merely shows evidence considered in the previous rating 
decision.  Therefore, it cannot be considered "material."  
New and material evidence has not been submitted, and the 
claim for service connection for a back disorder cannot be 
reopened.

The preponderance of the evidence is against the veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for service connection for a back disorder cannot 
be reopened.


ORDER

The appeal for service connection for residuals of a right 
tibial stress reaction is denied.

New and material evidence has not been submitted and the 
claim for service connection for a low back disorder is not 
reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


